The petition in error filed by The Columbus, Delaware and Marion Electric Co., alleges that it is an Ohio corporation and that it owns and operates an interurban railroad between Columbus and Marion; and that a certificate of public convenience and necessity to operate a bus line was granted by the Public Utilities Commission to the Buckeye Special Transit Company against the protest of the Electric Company.
The Electric Company seeks the reversal of the order of the Commission on the ground that
1. The Commission is without jurisdiction to consider the application of the Transit Company.
2. The finding of the Commission that there is a public convenience and necessity for the service of the Transit Company is not supported by the evidence and such finding is unlawful.